ACCEPTED
                                                                                                      03-15-00204-CV
                                                                                                              6875036
                                                                                           THIRD COURT OF APPEALS
                                                                                                      AUSTIN, TEXAS
                                                                                                 9/10/2015 4:37:27 PM
                                                                                                    JEFFREY D. KYLE
                                                                                                               CLERK



                        Gammon Law Office, PLLC                                  RECEIVED IN
                              “We Represent the Good Guys” ®                3rd COURT OF APPEALS
                                                                                AUSTIN, TEXAS
 William B. Gammon
                                    Attorneys At Law                        9/10/2015  4:37:27
                                                                                 E. Jason       PM
                                                                                           Billick
                              1201 Spyglass Drive | Suite 100                 JEFFREY    D. KYLE
 Anthony G. Read                                                                   Karla Huertas
                                   Austin, Texas 78746                               Clerk
                            512-444-4529 / 888-545-4279 (Fax)
                              www.GammonLawOffice.com


                                   September 10, 2015


Liz Talerico                                                              Via ProDoc Efiling
3RD COURT OF APPEALS
PO Box 12547
Austin, Texas 78711

RE:    Update: Cause No. 03-15-00204-CV; Shanon Quinette Sims v. Distressed Asset
       Solutions Fund I, LLC; In the Court of Appeals, Third District of Texas

Ms. Talerico:

The parties have entered into a settlement agreement in the above styled matter; however,
there is currently a disagreement that has arisen regarding the settlement agreement. We
hope to have this issue resolved by the end of the month.


                                                         Respectfully,




                                                         Ashley Cole
                                                         Paralegal


CC:
Jeff Kelly                                                        Via ProDoc Efiling
THE KELLY LEGAL GROUP, PLLC
P.O. Box 2125
Austin, Texas 78768




                         Settlement | Sims v. Distressed Asset Solution